DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recite the limitation "the bore," for which there is insufficient antecedent basis. Appropriate correction is required. For purposes of examination on the merits, claims 3-4 are interpreted to depend from claim 2, which provides antecedent basis for “a bore.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuraishi et al. (US 2016/0335959 A1) in view of Zeh et al. (US 2018/0017794 A1).
Kuraishi and Zeh disclose head-up displays. Therefore, they are analogous art.
Regarding claim 1, Kuraishi discloses a head-up display comprising: a light source (Fig. 3: 11 – light source, included within illumination optical system 20); a display element (Fig. 2: 30 – display element); at least one mirror (Fig. 2: 61 – plane mirror); a mirror element (Fig. 2: 62 – concave mirror); an illumination homogenization element arranged between the light source and the mirror (Fig. 3: 14 – uneven brightness reduction optical means); and a photodiode 
	Kuraishi neither teaches nor suggests the at least one mirror having a mirror surface which defines a hole in at least one location; and the photodiode is arranged in the beam path of light coming from the light source and passing through the hole.  
	However, Zeh discloses a head-up display comprising at least one mirror having a mirror surface (Fig. 3: 22 – optical element; para [0048]: mirror with a reflection layer) which defines a hole in at least one location (Fig. 3: B – passband; para [0048]: through-opening); and a photodiode (Fig. 3: detector) arranged in the beam path of light coming from a light source (see Fig. 5: sun) and passing through the hole (see Fig. 3). Among the benefits of this configuration includes allowing the intensity of light from the light source to be monitored while reducing the number of elements in the system (see Kuraishi Fig. 3: translucent film 15 would not be required).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-up display of Kuraishi such that the at least one mirror having a mirror surface which defines a hole in at least one location; and the photodiode is arranged in the beam path of light coming from the light source and passing through the hole, as taught by Zeh, in order to allow the intensity of light from the light source to be monitored while reducing the number of elements in the system.
	Regarding claim 2, Kuraishi and Zeh disclose the hole is a bore in a substrate that carries the mirror surface (Zeh para [0048]: through-openings/holes; see also para [0050]: physical holes).  

	Regarding claim 5, Kuraishi and Zeh disclose the hole is formed in a location in the mirror surface that is not mirror- coated (see Zeh Fig. 3: this limitation is seen to be met because the hole is formed through the substrate and mirror surface).  
	Regarding claim 7, Kuraishi and Zeh disclose the mirror is arranged in the beam path of the light coming from the light source following an illumination homogenization element (Kuraishi Figs. 2-3).  
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 would be allowable for at least the reason “the bore has a cross-section that changes in the direction of the bore,” as set forth in the claimed combination.  
	Claim 6 is allowable for at least the reason “the hole is formed by a reflection element lying outside the mirror surface,” as set forth in the claimed combination.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arakawa et al. (US 2018/0184059 A1) discloses an image projection device.
Okada et al. (US 2009/0122294 A1) discloses a laser radar apparatus that measures direction and distance of an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872